Levewteitt, J.
The question involved on this appeal is whether one Amar had authority to bind the defendant to advertise his Criterion Hotel in the New York Commercial, a journal published by plaintiff’s assignors.
The contract was for the insertion in the New York Commercial’s classified hotel directory of a two-line advertisement for one year at a cost of seventy-two dollars, and was signed “ Criterion, Alfred A. Amar, Manager, (address) 41 St. & B’way, N. Y. C.” Judgment was rendered below for the defendant, and, we think, erroneously.
Amar testified that he signed the contract; that he was employed by the defendant as manager of the hotel; that he had general supervision of the conduct of the hotel, general superintendence of all the employees, and general supervision of all the departments. The defendant corroborated Amar on all essential points, admitted that “ he had charge of the hotel; ” that he was left in control when the defendant was not there — which, barring the hours of nine in the morning and five in the evening, was practically all the time.
This testimony was also elicited from the defendant: “ Q. You have heard Mr. Amar testify. Was his statement of his duties a correct one ? A. I think it was. He said he had charge of the. help in the hotel, that is as far as he stated. Q. He stated that he had general supervision of it in all its departments ? A. That was correct.”
On this statement it seems clear that the defendant held Amar out to be his general agent so far as the conduct and supervision of his hotel business was concerned. Whether he had in fact authorized Amar to make this contract is immaterial. The question here is the extent of the apparent authority he conferred upon his agent, and which by the latter’s acts and position the public was justified in assuming the agent possessed.
The primary object of a hotel is to secure guests, and in furtherance of this object it would seem to be well within the powers of one intrusted with the general conduct and supervision of a hotel in all its departments .to insert in a daily journal a two-line *542advertisement. One contracting with, the hotel and for its benefit would have the right to assume that a manager, occupying the position that this one concededly did, had authority to make the contract in question.
The judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Btschoff, P. J., and Clabiíe, J., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.